FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HASAN CARTER, by his guardian,                   No. 09-35755
 Yasmean Stewart; et al.,
                                                  D.C. No. 3:09-cv-05393-BHS
                Plaintiffs - Appellants,

   v.                                             MEMORANDUM *

 CHRISTINE GREGOIRE, in her official
 capacity as Governor of the State of
 Washington; et al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                        for the Western District of Washington
                      Benjamin H. Settle, District Judge, Presiding

                              Submitted January 19, 2010 **

Before:         SILVERMAN, PAEZ and BEA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
       Appellants appeal the district court’s denial of their request for preliminary

injunctive relief against appellee government officials. We have jurisdiction under

28 U.S.C. § 1292(a)(1), and we affirm.

       We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc., 686 F.2d 750, 752-53

(9th Cir. 1982) (explaining limited scope of review). We conclude the district

court did not abuse its discretion. Accordingly, we affirm the district court’s order

denying the preliminary injunction.

       Appellants’ opposed motion to supplement the record is denied.

       AFFIRMED.




MVD/Inventory                              2                                    09-35755